MEMORANDUM **
Arizona state prisoner Ali R. Kolahi appeals pro se the judgment dismissing his civil rights action pursuant to 28 U.S.C. § 1915(e) for failure to state a claim. We have jurisdiction pursuant 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.
Kolahi contends the district court erred by dismissing his action because he was denied access to the courts. We disagree.
To state a claim for denial of access to the courts, an inmate must allege that prison officials hindered the prisoner’s capability to file a legal claim attacking his conviction or challenging the conditions of his confinement. See Lewis v. Casey, 518 U.S. 343, 355, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). Because Kolahi’s complaint alleged neither, the district court properly dismissed his action and denied his motion for reconsideration. See Barren, 152 F.3d at 1195.
We deny Kolahi’s motion filed March 25, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.